UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period endedJune 30, 2012, or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission file number: 0-2757 THE MONARCH CEMENT COMPANY (Exact name of registrant as specified in its charter) KANSAS (state or other jurisdiction of incorporation or organization) 48-0340590 (IRS employer identification no.) P.O. BOX 1000, HUMBOLDT, KANSAS (address of principal executive offices) 66748-0900 (zip code) Registrant's telephone number, including area code: (620) 473-2222 (former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx As ofJuly 24, 2012, there were2,578,359 shares of Capital Stock, par value $2.50 per share outstanding and1,435,275 shares of Class B Capital Stock, parvalue $2.50 per share outstanding. PART I - FINANCIAL INFORMATION The condensed consolidated financial statements included in this report have been prepared by our Company without audit. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Our Company believes that the disclosures are adequate to make the information presented not misleading. The accompanying condensed consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of the results of operations for the interim periods presented. Those adjustments consist only of normal, recurring adjustments. The condensed consolidated balance sheet of the Company as of December 31, 2011 has been derived from the audited consolidated balance sheet of the Company as of that date. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Company's most recent annual report on Form 10-K for 2011 filed with the Securities and Exchange Commission. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Item 1. Financial Statements The Monarch Cement Company and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2012 (Unaudited) and December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables, less allowances of $655,000 in 2012 and $670,000 in 2011 for doubtful accounts Inventories, priced at cost which is not in excess of market- Finished cement $ $ Work in process Building products Fuel, gypsum, paper sacks and other Operating and maintenance supplies Total inventories $ $ Refundable federal and state income taxes - Deferred income taxes Prepaid expenses Total current assets $ $ Property, Plant and Equipment, at cost, less accumulated depreciation and depletion of $187,789,042 in 2012 and $182,427,598 in 2011 Deferred Income Taxes Investments Other Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Line of credit payable Current portion of term loan Current portion of other long-term debt Accrued liabilities Total current liabilities $ $ Long-Term Debt Accrued Postretirement Benefits Accrued Pension Expense Stockholders' Equity: Capital Stock, par value $2.50 per share, one vote per share - Authorized 10,000,000 shares, Issued and Outstanding 2,578,359 shares at 6/30/2012 and 2,569,831 shares at 12/31/2011 $ $ Class B Capital Stock, par value $2.50 per share, supervoting rights of ten votes per share, restricted transferability, convertible at all times into Capital Stock on a share-for-share basis - Authorized 10,000,000 shares, Issued and Outstanding 1,435,275 shares at 6/30/2012 and 1,443,803 shares at 12/31/2011 Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity $ See accompanying Notes to the Condensed Consolidated Financial Statements The Monarch Cement Company and Subsidiaries Condensed Consolidated Statements Of Income (Loss) And Retained Earnings For the Three Months and the Six Months Ended June 30, 2012 and 2011 (Unaudited) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 NET SALES $ COST OF SALES Gross profit from operations $ SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Income (Loss) from operations $ ) OTHER INCOME (EXPENSE): Interest income $ Interest expense ) Gain on sale of equity investments Dividend income Other, net $ Income (Loss) before taxes $ ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) NET INCOME (LOSS) $ ) RETAINED EARNINGS, beg. of period Less cash dividends Less purchase and retirement of capital stock - - RETAINED EARNINGS, end of period $ Basic earnings (losses) per share $ ) Cash dividends per share $ Condensed ConsolidatedStatements of Comprehensive Income(Loss) For the Three Months and the Six Months Ended June 30, 2012 and 2011 (Unaudited) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 NET INCOME (LOSS) $ ) UNREALIZED APPRECIATION (DEPRECIATION) ON AVAILABLE FOR SALE SECURITIES (Net of deferred tax expense (benefit) of $220,000, $(448,000), $1,940,000 and $1,232,000, respectively) ) RECLASSIFICATION ADJUSTMENT FOR SALE OF SECURITIES INCLUDED IN NET INCOME (LOSS) (Net of deferred tax expense (benefit) of $60,000,$1,036,000, $228,000 and $2,080,000, respectively. ) MINIMUM PENSION LIABILITY (Net of deferred tax expense (benefit) of $268,000, $0, $268,000, and $0, respectively) - - POSTRETIREMENT LIABILITY (Net of deferred tax expense (benefit) of $144,000, $0, - - $144,000, and $0, respectively) COMPREHENSIVE INCOME (LOSS) $ ) See accompanying Notes to the Condensed Consolidated Financial Statements The Monarch Cement Company And Subsidiaries Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation, depletion and amortization Deferred income taxes ) Gain on disposal of assets ) ) Realized gain on sale of equity investments ) ) Postretirement benefits and pension expense Change in assets and liabilities: Receivables, net ) ) Inventories ) ) Refundable income taxes ) Prepaid expenses ) ) Other assets Accounts payable and accrued liabilities ) Net cash provided by (used for) operating activities $ $ ) INVESTING ACTIVITIES: Acquisition of property, plant and equipment $ ) $ ) Proceeds from disposals of property, plant and equipment Payment for acquisition of business, net of cash acquired - ) Payment for purchases of equity investments - ) Proceeds from disposals of equity investments Increase in short-term investments, net - ) Net cash provided by (used for) investing activities $ ) $ FINANCING ACTIVITIES: Increase in line of credit, net $ $ Payments on bank loans ) ) Payments on other long-term debt ) ) Cash dividends paid ) ) Purchases of capital stock - ) Net cash provided by (used for) financing activities $ ) $ Netdecrease in cash and cash equivalents $ ) $ ) CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures: Interest paid, net of amount capitalized $ $ Income taxes paid, net of refunds $
